FILED
                           NOT FOR PUBLICATION
                                                                                JUL 9 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JACLYN RAE SLEATER,                              No. 19-35459

              Plaintiff-Appellant,               D.C. No. 4:17-cv-05033-SAB

 v.

BENTON COUNTY,                                   MEMORANDUM*

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                        Argued and Submitted May 4, 2020
                               Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Jaclyn Sleater appeals from an order granting summary judgment in favor of

Benton County, Washington, on her class claims challenging the County’s “Pay or

Appear” Program. We reverse and remand.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      For at least a decade, criminal defendants in Benton County who owed Legal

Financial Obligations (“LFOs”) in connection with their cases were placed into a

“Pay or Appear” Program administered by the County Clerk. Under the terms of

the program, if an LFO debtor failed to make a monthly payment or appear to

schedule a hearing, the Clerk’s Office would issue an arrest warrant without

reviewing the LFO debtor’s ability to pay. In 2016, the County Clerk discontinued

the program after the Washington Court of Appeals held that it violated the Fourth

Amendment. See State v. Sleater, 378 P.3d 218, 221 (Wash. Ct. App. 2016).

      Sleater brought this class action under 42 U.S.C. § 1983 against the County

on behalf of those arrested pursuant to the “Pay or Appear” Program. The district

court granted summary judgment in favor of the County, holding that Sleater had

failed to establish municipal liability under Monell v. New York City Department of

Social Services, 436 U.S. 658 (1978), and that the County was protected by quasi-

judicial immunity. We disagree on both counts.

      First, the record contains sufficient evidence to create a genuine dispute as to

whether Sleater’s injuries were the result of a municipal policy or custom as

required for municipal liability under Monell.

      There is evidence in the record to support a conclusion that the County

Clerk’s actions in connection with the “Pay or Appear” Program “may fairly be


                                          2
said to represent official policy” of the County, and therefore may give rise to

municipal liability under § 1983. Pembaur v. City of Cincinnati, 475 U.S. 469,

480 (1986) (quoting Monell, 436 U.S. at 694). As a matter of state law, the County

Clerk has statutory authority over the collection of LFOs. See Wash. Rev. Code

§ 9.94A.760. The County Clerk’s authority over LFO collection includes the

discretion to review the appropriateness of collection schedules and to request

changes to an LFO debtor’s payment schedule based on changes in the debtor’s

financial circumstances. Wash. Rev. Code § 9.94A.760(8)(b). When the County

Clerk exercises this discretion (or, as Sleater alleges, systematically declines to do

so), the Clerk acts as a county official with “final policymaking authority.” City of

St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988) (plurality opinion); see Burrowes

v. Killian, 459 P.3d 1082, 1087 (Wash. 2020) (the County Clerk acts as a county

policymaker except where performing ministerial, in-court functions). The record

also includes evidence from which a reasonable juror could conclude that the

County Clerk had a major role in designing, continuing, and ultimately ending the

policy.

      We reject the County’s argument that because the authority to issue an arrest

warrant lies exclusively with Superior Court judges, the County Clerk’s actions

here may not be imputed to the County. A custom or practice may give rise to


                                           3
municipal liability under Monell even where that practice is ultra vires under state

law. Praprotnik, 485 U.S. at 127. A reasonable juror could conclude based on

record evidence that the Clerk’s Office issued arrest warrants without reviewing an

LFO debtor’s ability to pay as a matter of custom.

      Second, the district court erred in holding that the County was protected by

quasi-judicial immunity. The County does not defend this element of the district

court’s reasoning on appeal, but we nonetheless restate the applicable law in light

of a line of district court cases that have misapplied it. See, e.g., Coyle v. Baker,

No. CV-12-0601-LRS, 2013 WL 3817427, at *1 (E.D. Wash. July 22, 2013); Kay

v. Thurston County, No. 08-5041-RBL, 2008 WL 5000192, at *3 (W.D. Wash.

Nov. 20, 2008). For claims under federal law, official immunity extends only to

municipal officers, not to municipal entities themselves. Owen v. City of

Independence, 445 U.S. 622, 655–58 (1980); Horton by Horton v. City of Santa

Maria, 915 F.3d 592, 603 (9th Cir. 2019) (“Although the requisites for municipal

liability under § 1983 can be stringent, municipalities sued under § 1983, unlike

individuals, are not entitled to immunity, qualified or otherwise . . . .”).

      REVERSED and REMANDED.




                                            4